DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.
Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the ozone generator in D1 with the device of D4, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, D1 teaches that providing ozone to the surface to be treated can deodorize the surface being treated.  There is no evidence or reason to believe that creating ozone in the gas flow upstream of the surface to be treated would render the device of D4 unsatisfactory for its intended purpose as the device has the intended purpose of removing and decomposing VOCs from a wall or a floor material.  No evidence has been received which shows that generating ozone upstream of the spot to be treated would hinder, reduce or otherwise be detrimental to the intended operation of VOC removal and decomposition.  Thus, it is viewed that the device of D4 would benefit from the modification of producing ozone upstream of the spot to be treated as the device would still function to remove and decompose the VOCs from the spot and the material would further be deodorized by the ozone.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable JP 200715206 (IDS 6/22/2020 with English machine translation; hereinafter “Document #4”)  in view of JP H06205821 (IDS 6/22/2020 with English machine translation; hereinafter “Document #1”) and JP 2016049396 (IDS 6/22/2020 with English machine translation; hereinafter “Document #2”).
In regard to claim 1, Document #4 discloses a cleaning head 4 to be abutted to a spot to have volatile organic compounds removed therefrom, the cleaning head including a first chamber (blower chamber 14) provided with an intake port (blowout port 2) allowing a gas to be supplied to the spot, a second chamber (suction chamber 15) proved adjacent the first chamber and including an exhaust port (suction port 3) allowing a gas that has been supplied to the spot to be sucked, and a single partition (inner wall 4b) that separates the first chamber from the second chamber, wherein the partition extends to a lowermost end of the deodorizing head.  See Figure 2 and paragraph [0020].
Document #4 is silent in regard to wherein the cleaning head is capable of supplying a gas containing ozone to the spot.  Document #4 does disclose wherein the suction chamber 15 includes an ozone generating element 13d for creating ozone to decompose the collected VOC gas but is silent in regard to the wavelength produced by the UV lamp.  See [0021]. 
Document #1 discloses a deodorizer (deodorizing device 1) that creates ozone using an ozone generator 7 and supplies the gas containing ozone to a spot to be deodorized.  The device deodorizes the spot comprising a deodorizing head (deodorizing head 2) abutted to the spot, the deodorizing head including a first chamber (defined by nozzle 14) provided with an intake port capable of allowing the gas containing ozone to be supplied to the spot to be deodorized, a second chamber (defined by cover 13) provided adjacent the first chamber and including an exhaust port capable of allowing a gas that has been supplied to the spot to be deodorized to be sucked, and a partition (the outer wall of the nozzle 14) that separates the first chamber from the second chamber.  See Figures 1-3 and pages 6-7 of the machine translation.
Document #1 is silent in regard to the ozone generator comprising an ultraviolet lamp.
Document #2 discloses that an ozone generating means which is constituted by an excimer lamp which emits UV light having a wavelength of 172 nm.  See [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Document #4 such that ozone is generated upstream of the intake port as in the device of Document #1 for the purpose of deodorizing the spot using the ozone while also allowing for VOC gases to be decomposed by the ozone gas.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the excimer lamp of Document #2 for the ozone generator in the above combined device of Document #4 and Document #1 without creating any new or unexpected results.  It would have further been obvious to have located the ozone generator within the blower chamber of the combined device without creating any new or unexpected results.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).   

In regard to claim 4, Document #4 discloses an ozone decomposer (ozone decomposing catalyst filter 13c) located in the second chamber via the connecting pipe 5b.  See Figure 1 and paragraph [0025].
In regard to claim 5, Document #4 and Document #1 are silent in regard to an ultraviolet lamp that radiates light of wavelengths of 230 to 300 nm. 
Document #2 discloses that a UV lamp which produces ultraviolet light having a wavelength of 254 nm produces a high ozone decomposing effect and is useful in conjunction with an ozone decomposing filter for removing ozone from a deodorized air flow.  See [0021] and Figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included the UV lamp producing UV light at 254 nm of Document #2 with the ozone decomposing filter in the above combination of Document #4 and Document #1 for the purpose of further decomposing the ozone in the air stream prior to exhausting in order to prevent the escape of potentially harmful ozone concentrations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774